SPAETH, Judge,
dissenting:
This case should be remanded for findings of fact.
I agree with the majority that in custody cases our scope of review is very broad. While we must defer to those of the lower court’s findings of fact that are supported by the record, we are not bound either by the lower court’s factual inferences or by its interpretation of the law. In re: Desi*341ree B., 304 Pa.Super. 461, 450 A.2d 1003 (1982); In re: Custody of Temos, 304 Pa.Super. 82, 450 A.2d 111 (1982). Where the record contains conflicting evidence relevant to those facts that bear on the best interests of the child, the lower court must enter findings as to these facts, for without such findings, it is impossible for us to fulfill our responsibility of determining whether the award of custody entered by the lower court indeed will advance the best interests of the child.1 For example, in Kimmey v. Kimmey, 269 Pa.Super. 346, 409 A.2d 1178 (1979), the lower court awarded custody of two minor children to their mother, despite the testimony of five witnesses that the mother failed to care for or supervise her children and that “she never cleaned her house, her yard, her children, or their clothes [and] that she was not affectionate with the children, and had had several overnight visitors.” 269 Pa.Super. at 359, 409 A.2d at 1184. The mother disputed this testimony. The lower court did not resolve this conflict in the testimony by making findings as to whether the incidents described by the five witnesses had in fact occurred. Because such findings were critical to a determination of whether the court’s award of custody to the mother would advance the best interests of the child, we remanded the case with instructions that the lower court enter findings as to whether the disputed incidents had in fact occurred.
This case is very similar to Kimmey. Here, Brian Hydro testified as follows:
MR. SCHWAB: Brian, we’ve been through this before. I just want to cover some things we talked about in the past. You mentioned, when the Judge was questioning you, that you got hit by John. John is your mother’s boyfriend?
BRIAN HYDRO: Yeah.
MR. SCHWAB: How long has he been living with you?
*342BRIAN HYDRO: —around three years.
MR. SCHWAB: When you say you’ve been hit a lot, where have you been hit?
BRIAN HYDRO: He hit me on my arms and he grabbed me by my neck the one time.
MR. SCHWAB: Did you have any bruises, or anything?
BRIAN HYDRO: It was red for around a week.
MR. SCHWAB: When did this occur?
BRIAN HYDRO: —around five months ago.
MR. SCHWAB: That would have been around March?
BRIAN HYDRO: Yeah.
MR. SCHWAB: What did you do to deserve getting hit in the arms or the neck?
BRIAN HYDRO: Nothing. I was just cleaning up some games and I was going pretty slow because I was tired, and John grabbed me—and he threw me.
MR. SCHWAB: Was this usual that he would hit you or was it just once in a while?
BRIAN HYDRO: —when he’d get mad, he always did that.
MR. SCHWAB: How often did he get mad at you?
BRIAN HYDRO: —all the time.
MR. SCHWAB: Are we talking about once a week, once a month?
BRIAN HYDRO: Once a week he always gets made at us.
N.T. 64-66. John Murphy denied that the incident described by Brian had occurred. N.T. 271. Although there is some ambiguity in its opinion, I am unable to discern a finding of fact by the lower court as to whether the incident in fact occurred.
The lower court’s opinion suggests that the reason for its failure to resolve the conflict between Brian’s and John’s testimony was its view that the incident described by Brian did not constitute physical abuse, so that even if it did occur, it would not weigh against an award of custody to *343the mother: “Neither child indicated any abusive treatment by the mother or her live-in boyfriend, John Murphy. At worst, they stated that there was some corporal punishment inflicted on occasion; but certainly nothing which could be considered physically abusive.” Slip op. at 4. I cannot agree that grabbing a child around the neck, throwing him, and inflicting red marks that last for a week did not constitute physical abuse. To the contrary, we have given comparable incidents great weight in determining whether to permit a natural mother to retain custody of her child. See In re: Davis, 237 Pa.Super. 516, 518, 352 A.2d 78, 79 (1975) (Mother’s petition to obtain custody of her child denied where court found, inter alia, that her paramour “slapped the child often and on one occasion threw her up against the wall,” made her eat on the floor, and “struck her in her ear with his fist .... ”).
Because the incident described by Brian did constitute physical abuse,2 the question whether it in fact occurred is critical to a determination of whether an award of custody to the mother will advance the best interests of the children. If the lower court believed Brian’s testimony, it should have accorded the incident great weight in determining whether to require the children to remain in their mother’s custody. In addition, rather than according the children’s preference “no weight,” slip op. at 8, the court should have weighed their strong preference to remain with their father in his favor in light, first, of the fact that the desire to avoid physical abuse is certainly a legitimate reason for preferring to live with one parent instead of the other, see Shoup v. Shoup, 257 Pa.Super. 263, 390 A.2d 814 (1978), and second, of the court’s express finding that Brian and Darla, who were then 13 and 11, respectively, were “mature and intelligent.” Slip op. at 7. On the other hand, if the lower *344court did not believe Brian’s testimony, it quite properly refused to accord the incident any weight in analyzing the children’s best interests.
In the absence of a finding by the lower court as to whether the incident described by Brian in fact occurred, we cannot fulfill our responsibility of determining whether the lower court’s award of custody in favor of the mother will advance the children’s best interests. Accordingly, the case should be remanded for a determination of whether the incident in fact occurred.3 The parties should be permitted to introduce additional evidence relevant to the current status of the children. The court should file a comprehensive updated opinion in support of its award.

. If there is no conflict in the testimony, a remand for findings of fact is unnecessary. See Tomlinson v. Tomlinson, 248 Pa.Super. 196, 204, 374 A.2d 1386, 1390 (1977).


. This conclusion would follow even if an abuse of discretion standard of review were applicable in custody matters, for an inference from Brian’s testimony that no physical abuse had occurred would be “manifestly unreasonable.” Commonwealth ex rel. Berman v. Berman, 289 Pa.Super. 91, 93, 432 A.2d 1066, 1067 (1981) (quoting Mielcuszny v. Rosol, 317 Pa. 91, 93-94, 176 A. 236, 237 (1934)).


. A remand would be necessary even if an abuse of discretion standard of review were applicable, for we cannot determine whether the lower court properly exercised its discretion in the absence of a finding of fact on this critical issue. Cf. Bacchetta v. Bacchetta, 498 Pa. 227, 445 A.2d 1194 (1982) (In absence of findings of fact, analysis of those facts in light of the factors enumerated in the Divorce Code, and statement of reasons for order distributing parties’ marital property and awarding ór denying permanent alimony, reviewing court cannot determine whether lower court properly exercised its discretion).